248 S.W.3d 66 (2008)
STATE of Missouri, Respondent,
v.
George BRUTCHER, Appellant.
No. ED 88737.
Missouri Court of Appeals, Eastern District, Division Three.
January 22, 2008.
Motion for Rehearing and/or Transfer Denied February 25, 2008.
Application for Transfer Denied April 15, 2008.
*67 Nancy A. McKerrow, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Attorney General, Joshua N. Corman, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 25, 2008.

ORDER
PER CURIAM.
George Brutcher appeals the judgment entered upon a jury verdict convicting him of two counts of burglary in the first degree, five counts of armed criminal action, and one count each of felonious restraint, resisting arrest, assault on a police officer in the second degree, Class A assault in the first degree, Class B assault in the first degree, victim tampering, and unlawful use of a weapon. We find that the trial court did not err in denying Brutcher's motion to strike for cause, denying his motion to sever some charges or dismiss for improper joinder, admitting certain out-of-court statements, or permitting the State to instruct the jury on its charge of victim tampering.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).